Citation Nr: 0939392	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  02-15 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
lower back disability.

2.  Entitlement to an effective date earlier than April 10, 
2006 for the assignment of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1964 
to September 1968 and from November 1968 to November 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2000 and May 2008 rating decisions.

The issue of an earlier effective date for the grant of TDIU 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has severe limitation of motion in his back 
that has consistently been shown to be limited to less than 
30 degrees of forward flexion, but his spine is not 
ankylosed.

2.  Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief has not 
been shown.

3.  Prescribed bed rest for at least 6 weeks in any year 
during the course of the Veteran's appeal is not shown.

4.  The Veteran has mild radiculopathy impacting both lower 
extremities.






CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 40 percent for a lower 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5292, 5293, 
5295 (1995); 38 C.F.R. § 4.71a, DCs 5237, 5243 (2008).

2. Criteria for a separate evaluation of 10 percent for left 
lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DC 5293 (2003) (effective September 23, 2002), DC 5243 
(2008) (effective September 26, 2003).

3.  Criteria for a separate evaluation of 10 percent for 
right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, DC 5293 (2003) (effective September 23, 2002), 
DC 5243 (2008) (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's back disability is currently rated at 40 
percent.  During the pendency of the appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).

The Board notes that the provisions of Diagnostic Code (DC) 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective from September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002). However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003, and DC 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to 
application").

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result. See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.

Consequently, the Board has considered whether an increased 
evaluation may be warranted under either the old or new 
version of the schedule for rating disabilities of the spine.  
The Board recognizes, however, that application of the newer 
regulations can be no earlier than the effective date of the 
change.

Under the criteria in effect at the time the Veteran filed 
his claim, degenerative disc disease could be evaluated under 
DC 5293, which sets forth the criteria for rating 
intervertebral disc syndrome.  Under that code, a 40 percent 
rating is assigned for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief, while a 60 
percent evaluation is assigned for pronounced intervertebral 
disc disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. 4.71a, DC 5293.

As noted hereinabove, effective from September 23, 2002, the 
provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002).  Under the new version, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months under DC 5293, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is assigned; 
while incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
months, a 40 percent evaluation is assigned. 

Note 1 of that code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that code, 
intervertebral disc syndrome is to be evaluated either under 
the new general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, which became 
effective on September 23, 2002.

Under the new general rating criteria for disabilities of the 
spine, a 40 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is 30 degrees or less; or 
when there is favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008).  However, a rating in excess of 40 percent is not 
available absent a showing of ankylosis of the spine.

The Veteran has consistently demonstrated severe limitation 
of forward flexion throughout the course of his appeal (it is 
noted that under the regulations in effect at the time the 
Veteran filed his claim, a 40 percent rating was assigned for 
severe limitation of motion); including approximately 30 
degrees at a VA examination in July 1995; 26 degrees of 
forward flexion at a VA examination in February 1996, 25 
degrees of forward flexion at a VA examination in November 
1998, 20 degrees of forward flexion at a VA examination in 
September 2002, and 25 degrees of forward flexion at a VA 
examination in October 2006.  As such, the evidence clearly 
shows that the Veteran has severe limitation of motion under 
either the old or new criteria, thereby validating the 40 
percent rating that has been assigned throughout the duration 
of his appeal.  

However, an orthopedic rating in excess of 40 percent is not 
available absent a showing of ankylosis.  Ankylosis defined 
as "immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987))).  In this case, while there is no dispute that the 
range of motion in the Veteran's spine is severely limited, 
the Veteran's spine has not been shown to be fixed in any 
location; and, neither the Veteran nor any medical 
professional has suggested that ankylosis is present.  As 
such, a rating in excess of 40 percent is not warranted based 
on limitation of motion.

The Board has also considered whether an increased rating may 
be available under the alternative criteria for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  However, in Note 1 of that criteria, it is 
explained that an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

In this case, the evidence does not show that the Veteran has 
been prescribed bed rest to treat any incapacitating episodes 
of back pain, nor has the Veteran alleged that he has had 
incapacitating episodes.  For example, at a VA examination in 
October 2006 it was noted that the Veteran did not report any 
incapacitating episodes in the previous year.  As such, the 
medical evidence of record is negative for any instance of 
the Veteran having experienced incapacitating episodes of 
intervertebral disc syndrome lasting a total of at least six 
weeks since the revised regulations became effective, so as 
to warrant an increased rating of 60 percent under this 
criteria.

The Board has considered whether an evaluation in excess of 
40 percent may be available under the old under either DC 
5292 or DC 5295 (in the old criteria), but a 40 percent 
evaluation is the maximum disability rating available under 
either diagnostic code.

A 60 percent evaluation may be assigned is warranted based on 
the old criteria of DC 5293, which provides for a 60 percent 
rating for pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  However, 
for the reasons discussed below, the Board concludes that 
pronounced intervertebral disc syndrome has not been shown by 
the evidence of record.

In July 1995 the Veteran filed a claim asserting that his 
back condition was more severe than it was rated (although it 
is noted that the Veteran's back disability only received a 
10 percent rating at that time), and he asserted that the 
back pain was limiting his activity.  It was noted in a VA 
treatment record in June 1995 that the Veteran had been 
having off and on back pain over the previous three months.  

In February 1996, the Veteran underwent a VA examination at 
which the examiner found moderate paravertebral muscle spasms 
bilaterally.  The Veteran had only minor neurological 
involvement as there was no sensory or motor loss, no atrophy 
was present, and patellar reflexes were 3/4 and 2/4 at the 
Achilles.

At a VA examination in July 1995, the range of motion in the 
Veteran's back was limited, but there was no evidence of any 
neurological problems as the examiner found motor and 
strength testing to be normal, and the Veteran's deep tendon 
reflexes were intact.

Similarly, in November 1996 a VA doctor found the Veteran to 
be neurologically normal.

At a VA examination in November 1998, the Veteran complained 
about back pain that radiated into his knees and shins 
bilaterally.  The Veteran wore a back brace, and x-rays 
showed degenerative spondylosis.  The Veteran stated that if 
he squatted he would not be able to get back up.  He 
complained about pain when walking on his toes and heels; and 
his range of motion was restricted and painful.  The examiner 
also noted paravertebral muscle spasm in the lumbar area.  
However, despite the Veteran's complaints of radiating pain, 
and a finding that straight leg raises were severely limited, 
the examiner stated that no neurological abnormalities were 
noted.

In October 2000, the Veteran wrote arguing that he could not 
sit for any period of time, because his back would begin to 
spasm, and he could not walk for long periods, because his 
back would begin to hurt.  The Veteran indicated that he had 
to wear a back brace and that he used a Tens unit.  In 
November 2001, the Veteran presented for treatment 
complaining of pain in his right lower extremity, but the 
doctor found no neurological deficit on physical examination, 
attributing the Veteran's leg pain to deep vein thrombosis.

At a VA examination in September 2002, the Veteran 
demonstrated painful limitation of motion in his back, but 
his gait was within normal limits and his deep tendon 
reflexes were 1+ in the knees.  The Veteran was diagnosed 
with a lumbar strain.

A VA treatment record from November 2002 indicated that the 
Veteran's gait was steady, he had no gross motor deficits, 
and deep tendon reflexes were 2+ bilaterally.

In January 2003, the Veteran had a neurology consultation 
where he demonstrated normal, brisk, deep tendon reflexes.  
Pinprick testing was within normal limits in his lower 
extremities, and straight leg raises were negative.  The 
doctor noted that an x-ray had shown normal vertebral disc 
space, and found no evidence of focal disc herniation or 
spinal stenosis.  It was also noted that the Veteran had been 
diagnosed with fibromyalgia.

In November 2004, the Veteran had a neurological consult at 
which he complained about recurrent bouts of muscular spasm 
involving his back.  However, motor testing was 5/5 with 
normal tone and bulk and sensory testing was within normal 
limits.

The Veteran underwent a VA examination in October 2006 where 
he complained of pain and weakness in his lower extremities 
as a result of his back pain; although he denied any bowel or 
bladder problems.  An x-ray from May 2005 showed only mild 
arthritic changes.  The Veteran was independent in his 
activities of daily living.  He used a back brace, but he did 
not report additional limitation of motion following 
repetitive motion or flare-up.  There was also no report of 
any incapacitating episodes in the past 12 months.  The 
examiner indicated that the Veteran had superficial 
tenderness to palpation over his entire lumbar spine, but the 
examiner noted that the Veteran appeared to have an 
exaggerated painful response to stimulus.  The range of 
motion in the Veteran's back was found to be very limited 
with pain throughout the range of motion.  Nevertheless, 
straight leg raises were equivocal, sensation was intact to 
light touch, and deep tendon reflexes were 1+ in the 
bilateral lower extremities.  The Veteran's gait was normal.  
The examiner's impression was disc herniation at L3-4, L4-5, 
and L5-S1; lumbar spinal stenosis; and bilateral lumbar 
radiculopathy.  An MRI confirmed disc herniations in the 
lumbar spine.

The Veteran also underwent a neurological examination in 
September 2006, where   knee jerks were 2+ and symmetrical, 
and ankle jerks were 1+ and symmetrical.  The Veteran got up 
slowly and walked slowly and heel and toe walks were both 
difficult to perform; and the examiner found positive 
tenderness on the lumbar paravertebral muscles; and positive 
spasm was noted on L4-5 lumbar paravertebral muscles.  
However, the Veteran was sensorily intact to all modalities.  
The Veteran was diagnosed with a chronic lower back strain 
and bilateral lumbosacral radiculopathy.

The Veteran had a second neurological consultation in April 
2007, where he was found to be sensorily normal to all three 
modalities; his reflexes were active and equal with no 
pathological reflexes detected; his coordination and gait 
were within normal limits; and motor testing showed no 
obvious focal motor weakness, atrophy, or fasciculations.

During the course of his appeal, numerous VA treatment 
records and x-rays have also been submitted.  In December 
1998, the x-rays of the Veteran's lumbosacral spine were 
normal.  An MRI of the lumbar spine in June 1999 showed no 
evidence of either a herniated disc or spinal stenosis.  An 
MRI in September 2000 showed no significant abnormalities 
within the lumbar spine.  However, an MRI in January 2009 
showed that while vertebral heights were maintained, there 
was mild disc desiccation in association with the Veteran's 
broad herniations in his lumbar spine.

In January 2009, the Veteran reported that his back pain had 
been getting progressively worse over the previous three 
years.  It was noted that the Veteran continued to use a tens 
unit and morphine.  His back pain was noted to be sharp, 
dull, and radiating.  He also stated that sitting or standing 
for longer than 10-15 minutes, bending over, twisting, 
walking for approximately 100 yards would all make his back 
pain worse.

In March 2009, the Veteran was diagnosed with a herniated 
nucleus pulposus at L3-S1 and lumbar radiculopathy, and it 
was noted that the pain radiated down both legs.

With regard to a rating for intervertebral disc syndrome, the 
radiographic evidence did not show the presence of 
intervertebral disc syndrome for much of the Veteran's 
appeal, much less show pronounced intervertebral disc 
syndrome or persistent symptoms.  For example, in June 1995, 
the Veteran reported off and on back pain and the doctor 
indicated that there was no sciatic pain; and x-rays showed 
only minimal degenerative joint disease.  Muscle spasms were 
detected at a VA examination in February 1996, but the 
examiner noted that they were moderate (thereby falling well 
short of pronounced).  Additionally, x-rays of the Veteran's 
lumbosacral spine were normal in December 1998; an MRI of the 
lumbar spine in June 1999 showed no evidence of a herniated 
disc; and an MRI in September 2000 showed no significant 
abnormalities within the lumbar spine.  In September 2006, 
the Veteran underwent a VA neurologic examination where it 
was noted that the Veteran had lumbosacral radiculopathy with 
muscle spasms.  However, the examiner described the Veteran's 
back pain as moderately severe.  Furthermore, while it was 
noted that that there was disc herniation at three levels in 
the Veteran's lumbar spine at his VA examination in October 
2006, the examiner noted that the Veteran had an exaggerated 
pain response, and the Veteran had several positive Waddell's 
signs which are indicative of non-organic or psychological 
component to chronic lower back pain. 

As such, the Veteran fails to meet the criteria for a rating 
in excess of 40 percent under the criteria for intervertebral 
disc syndrome in effect at the time he filed his claim.

Nevertheless, as noted above, the version of DC 5293 that 
became effective on September 23, 2002, requires that 
separate evaluations be considered for objective neurologic 
manifestations.  Neurological manifestations are defined as 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  The 
Board notes that a separate rating based on neurological 
abnormalities was also contemplated by the general rating 
criteria that became effective on September 26, 2003.  

However, it is noted that the criteria for rating 
intervertebral disc syndrome in effect at the time the 
Veteran filed his claim encompassed the neurological 
manifestations in the rating criteria, and a separate 
evaluation prior to September 23, 2002 would therefore 
violate the rule against pyramiding. See 38 C.F.R. § 4.14.  
Moreover, neurological impairment was not shown by the 
evidence of record from that period of time.  

The Board has considered whether a separate rating is 
warranted for neurologic manifestations of the Veteran's back 
disability since September 2002 under the provisions of 38 
C.F.R. § 4.121a, DC 8520 as analogous to impairment of the 
sciatic nerve.  Under DC 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating. 

The Veteran has complained throughout the course of his 
appeal about pain that would radiate from his back into his 
legs, although a specific neurologic deficit was not 
diagnosed for a number of years.  For example, at a VA 
examination in November 1998, the Veteran reported that he 
had pain that radiated down both legs.  However, the Veteran 
had 2+ patellar reflexes and 1+ at the Achilles, and the 
examiner specifically opined that no neurological 
abnormalities were noted.

Similarly, in November 2001, the Veteran presented for 
treatment complaining of intermittent lower extremity pain, 
but the doctor reported that he was unable to find any 
neurological deficits.

In January 2003, the Veteran was seen by the VA neurology 
department.  Lower extremities showed all muscle grip and 
tones to be 4/5.  The Veteran had normal (2+) deep tendon 
reflexes that were brisk with no clonus.  Pinprick was normal 
with the exception of the right forearm; and motor, deep 
tendon reflexes, sensory testing were all normal.  

However, in September 2006, the Veteran was diagnosed with 
bilateral lumbosacral radiculopathy at a VA neurologic 
examination; and, the diagnosis of bilateral radiculopathy 
was confirmed at a second VA examination a month later.  
Additionally, bilateral lumbar radiculopathy was again 
diagnosed in January and March 2009.

As such, an additional rating is warranted for radiculopathy 
in each of the Veteran's lower extremities.  The inquiry then 
turns to the level of disability caused by the radiculopathy; 
and, while the evidence supports a diagnosis of 
radiculopathy, the neurologic testing that has been conducted 
throughout the course of the Veteran's shows that the 
Veteran's neurologic symptomatology is mild (at most).  

For example, a November 2002 VA treatment record it was noted 
that the Veteran's gait was steady, he had no gross motor 
deficits, and deep tendon reflexes were 2+ bilaterally.  
Similarly, in November 2004, motor testing was 5/5 with 
normal tone and bulk, and sensory testing was within normal 
limits.

At the VA examination in October 2006, the Veteran denied any 
bowel or bladder incontinence; motor strength was normal; and 
sensation was grossly intact.  Deep tendon reflexes were 1+ 
in the lower extremities.  

Similarly, in January 2009, the Veteran demonstrated 5/5 
strength in both lower extremities, and deep tendon reflexes 
were normal in both legs.  Sensory testing was also normal.  

As such, the medical evidence of record fails to show 
moderate incomplete paralysis.  Nevertheless, given the 
diagnosis of bilateral radiculopathy, the Board finds that 
the credible and probative evidence supports the assignment 
of separate 10 percent ratings under DC 8520 based on 
bilateral lower extremity radiculopathy associated with his 
service-connected back disability.

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
40 percent for the service-connected low back disorder.  
However, the Board does find that the evidence of record 
supports the assignment of separate 10 percent ratings under 
DC 8520 based on left lower extremity radiculopathy 
associated with his service-connected back disability.

Notwithstanding the above discussion, an increased rating may 
be granted for the low back disability when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria does not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran is limited 
as a result of his back disability.  However, the medical 
evidence fails to show a unique or unusual disability picture 
with regard to the Veteran's lower back disability that would 
render the schedular criteria impractical.  The Veteran's 
main back symptoms include radiating pain and limitation of 
motion, both of which are specifically accounted for in the 
rating criteria.  Furthermore, even if it were concluded that 
the schedular criteria was inadequate, it has not been shown 
that Veteran's lower back disability is so exceptional that 
the disability picture exhibits other related factors such as 
marked interference with employment or frequent 
hospitalization.  The Veteran has not been hospitalized for 
his back disability, and it has not been shown that his back 
disability has caused interference with employment beyond 
that inherent in the disability rating that has been 
assigned.  As such, the Board finds that the schedular 
evaluation in this case is not impractical; and a referral to 
the Director of Compensation and Pension is therefore not 
warranted.

Accordingly, additional 10 percent ratings for bilateral 
radiculopathy are granted, but a rating in excess of 40 
percent for the orthopedic manifestations of the Veteran's 
lower back disability is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in March 2009, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him multiple physical examinations, and obtaining 
medical opinions as to the severity of his back disability.  
Additionally, VA treatment records were also obtained, and 
the Veteran stated in July 2009 that his only medical 
treatment was through VA.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.




ORDER

A rating in excess of 40 percent for degenerative disc 
disease in the lower back is denied.

A separate disability rating of 10 percent for the 
neurological deficit in the left lower extremity is granted, 
subject to the regulations applicable to the payment of VA 
monetary awards.

A separate disability rating of 10 percent for the 
neurological deficit in the right lower extremity is granted, 
subject to the regulations applicable to the payment of VA 
monetary awards.


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the Veteran or his or her representative 
must file a timely NOD; so long as the issues being appealed 
are clear, the AOJ by law must then issue a SOC; finally, to 
convey jurisdiction to hear the case on the Board, the 
Veteran must file a timely, substantive appeal.  38 C.F.R. §§ 
19.26, 20.200, 20.201, 20.302(a).  

In April 2008, the Board granted the Veteran's claim for 
TDIU; the RO then promulgated a rating decision in May 2008 
assigning an effective date of April 10, 2006 for the grant 
of TDIU.  A month later, the Veteran began writing emails to 
his representative questioning the finding that he had been 
working prior to 2006 and suggesting that the effective date 
for his TDIU should go back into the 1990s.  The Veteran's 
representative in turn forwarded the emails to VA.

The Veteran's emails voiced clear disagreement with the 
effective date that was established; and, because no special 
wording is required for a NOD, these emails are considered to 
be a NOD for the May 2008 rating decision which assigned an 
effective date for the grant of TDIU.  See 38 C.F.R. 
§§ 20.201, 20.302(a).  

The NOD is still pending; and it is therefore proper to 
remand this claim because the Veteran has not been provided a 
statement of the case (SOC) on this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Therefore, this matter is remanded for the following action:

The RO should consider the issue of 
whether an effective date earlier than 
April 10, 2006 is justified for the 
assignment of the Veteran's TDIU; if the 
benefits sought cannot be granted, the RO 
should issue a statement of the case in 
accordance with applicable law and 
regulations.  The Veteran, and his 
representative, should be informed of the 
period of time within which a substantive 
appeal must be filed to perfect his 
appeal to the Board concerning this 
issue.  If a timely substantive appeal is 
not filed, the claim should not be 
certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


